568 N.W.2d 832 (1997)
In re ESTATE OF Gloria I. FLURY, Deceased.
Gerald FLURY and Elizabeth Flury, Appellants,
v.
Marvin FLURY, Appellee.
Docket No. 107182, COA No. 170676.
Supreme Court of Michigan.
September 23, 1997.
Prior report: ___ Mich. ___, 564 N.W.2d 894.
On order of the Court, the motion for reconsideration of this Court's order of May 30, 1997, is considered, and it is GRANTED in part. We VACATE our order dated May 30, 1997, and we enter the following order:
"On order of the Court, the application for leave to appeal is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we MODIFY the judgment of the Court of Appeals. Proponents of an allegedly lost, destroyed, or suppressed holographic will do not need to show that the holographic will had two subscribing witnesses. MCL 700.123; MSA 27.5123. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court."